Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donte R. Williams appeals the district court’s order dismissing his civil action for lack of subject-matter jurisdiction under Fed.R.Civ.P. 12(h)(3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Law Office of John W. Conrad III, LLC, No. 12-3050, 2012 WL 5266122 (Oct. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.